Citation Nr: 1642683	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-28 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability to include cervical sprain and cervical spondylosis.

2.  Entitlement to service connection adjustment disorder and major depressive disorder (MDD).

3.  Entitlement to service connection for lumbar myofascial strain (claimed as upper and lower back condition).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from May 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The May 2010 rating decision, inter alia, denied service connection for lumbar myofascial strain (claimed as upper and lower back condition) and the November 2012 rating decision denied service connection for cervical spine strain (also claimed as a neck condition).  In a subsequent April 2014 rating decision the RO, inter alia, denied service connection for cervical spondylosis. 

The issues of entitlement to a service connection for a neck disability and for lumbar myofascial strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed utilizing the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has adjustment disorder and MDD are related to service.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, adjustment disorder and MDD were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).
"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. Analysis

The Veteran asserts that his psychiatric symptoms began during military service and that his behavior problems noted in his service personnel records confirm the presence of psychiatric symptoms at that time.  Additionally, the Veteran contends that he was ultimately discharged from active service as a result of behavioral problems that he was unable to control.  He also contends that he had a psychiatric evaluation during service.  See March 2010 NOD; September 2009 Substantive Appeal. 

Additionally, the Veteran has reported multiple in service stressors to include harassment in basic training by a Drill Sergeant who was reportedly racist and the death of his brother who was killed during the Veteran's active military service.  According to the Veteran's reports he was traumatized by his brothers breath and he did not report this in service because he was unaware of how to ask for help due to fear of his Drill Sergeant and peer reaction.  See August 2009 VA Form 21-0781; May 201 VA Form 21-4138.

There are conflicting medical opinions on the question of whether the Veteran had associative disorder and MDD during the pendency of the claim.  For the reasons indicated below, the Board will find that the evidence is at least evenly balanced as to whether the Veteran has had adjustment disorder and MDD during the pendency of the claim and has thus met the current disability requirement.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that he has met the current disability requirement.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service personnel records document that he had disciplinary problems from March 1976 to September 1976 in that the Veteran was counseled by superiors on several occasions for having a negative attitude towards his section Chief to include speaking in a defiant manner.  Further problems included refusing to be timely as well as several disciplinary actions under Article 15.  Specifically a June 1976 service personnel record reflects recommendation of discharge due to "[a]pathy, defective attitude, and inability to expend effort constructively."  See Discharge for Suitability.   

The Veteran's June 1976 separation history report and examination are silent for any mental health problems.  The Veteran's service treatment records however include a June 1976 Mental Evaluation Report, which concludes that the Veteran had no significant mental illness.

Post service, pertinent evidence includes a July 2014 VA examination to determine whether or not PTSD was related to a motor vehicle accident in service.  During the July 2014 VA psychiatric exam the Veteran was diagnosed with major depressive disorder, alcohol use disorder in sustained remission, and stimulant abuse disorder in sustained remission; however, the VA examiner opined that his symptoms did not meet the diagnostic criteria for PTSD under the DSM-5.  Specifically, the examiner notes that the Veteran did not mention the motor vehicle accident during examination and concluded that the Veteran did not meet criterion A in that his reported stressor of harassment in basic training by a Drill Sergeant who was reportedly racist is not adequate to support the diagnosis of PTSD.  In so finding, the examiner noted that the Veteran reported he was not physically harmed or threatened.  The examination report reflects the VA examiner did not complete the examination concerning the PTSD diagnostic criteria because the instructions on the Disability Benefits Questionnaire (DBQ) provide "Do NOT mark symptoms below that are clearly not attributable to the Criteria A stressor/PTSD."

A January 2015 medical opinion (also provided by the physician who conducted the July 2014 VA examination) reflects that the Veteran does not have PTSD secondary to service-connected tinnitus.

In a July 2016 private psychological assessment from Dr. R.S.B., it is noted that Dr. B. reviewed the Veteran's claims file and opined that "the homicide death of [the Veteran's] younger brother on January 13, 1975, developed symptoms of PTSD without the development of the full disorder."  In so finding, Dr. B. diagnosed the Veteran with adjustment disorder with mixed disturbance of emotions and conduct under the criteria of the DSM-5.  Dr. B. opined that the evidence of record (to include the enclosed copy of the Veteran's brother's death certificate) shows that "immediately following the murder of his younger brother, [the Veteran] developed socially inappropriate behavior such that he was markedly impaired with regard to social, occupational and other relevant areas of functioning."  Dr. B. noted that following the January 1975 death of the Veteran's brother, by June 1976, the Veteran's service personnel records reflect numerous disciplinary problems to include multiple Article 15's.  Further, Dr. B. observed that a June 25, 1976 mental status evaluation conducted in service noted no significant mental illness.  Noting the multiple psychiatric diagnoses of record, to include the June 2014 VA examiner's diagnosis of major depressive disorder, Dr. B. opined that the traumatic event of his brother's death "caused features of PTSD which led [the Veteran] to develop negative alterations in cognition and mood such that he developed persistent and exaggerated negative beliefs regarding the world and a persistent negative emotional state characterized by anger and markedly diminished interest in his required activities as a soldier."  Dr. B.'s rationale discussed in detail, the Veteran's service personnel record, and the evidence of record in support of his conclusion.  

Here, the Veteran has been diagnosed with multiple current psychiatric disorders and had in-service symptoms and behavioral problems.  The dispositive issue is therefore whether the current disorders (other than PTSD) are related to the in-service symptoms and behavioral problems.  As discussed above, there are conflicting medical opinions on this question and each opinion is probative because the clinicians explained the reasons for his conclusions based on an accurate characterization of the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The evidence is thus approximately evenly balanced as to whether the diagnosed psychiatric disorders other than PTSD are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for adjustment disorder and MDD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Here, however, the evidence does not reflect that there are symptoms of any psychiatric disorder other that can be distinguished from those for which the Board is granting service connection.  Indeed, as noted by Dr. B. in his July 2016 letter, the July 2014 VA examiner found that it was not possible to separate the individual effects of each disorder.  Consequently, as the Veteran will be compensated for all of his psychiatric symptoms, it is not necessary for the Board to separately adjudicate the issue of entitlement to service connection for PTSD.  Mittleider v. West, 11 Vet.App. 181, 182 (1998) (when effects of service-connected and non-service-connected disabilities cannot be separated, reasonable doubt requires that the signs and symptoms should be attributed to the service-connected disabilities).


ORDER

Entitlement to service connection for adjustment disorder and MDD is granted.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for entitlement to service connection for a neck and back disability.

The Veteran seeks entitlement to service connection for a neck and back disability, which he contends is related to a motor vehicle accident in service.  See March 2013 Neck Disability Benefits Questionnaire DBQ.

A July 1976 service treatment record indicates that the Veteran was involved in a motor vehicle accident where he sustained generalized tenderness of the neck and low back.

In March 2013, the Veteran was afforded a VA examination to determine the etiology of his neck disorder.  The Veteran reported that he injured his neck in a jeep accident in 1976 during service and he has experienced symptoms of tightening, difficulty moving, tension, and pain since this time.  The examiner opined that the Veteran's current neck disorder is unrelated to injury in service because:

SMRs reveal [the] veteran was involved in a MVA on 7/76 after which he developed generalized neck muscle tenderness and was diagnosed with MVA residuals.  Separation exam done same year was negative for a neck condition.  VA Georgia progress notes do not mention a neck condition.  There is evidence [the] veteran was involved in another MVA on 8/2006 where he injured neck.  He was treated in the private sector.  Exams dated 12/06 and 1/07 do not mention past medical history of a cervical spine condition.

It appears that the the basis for this opinion was the lack of documentation in the Veteran's medical record upon discharge and that the first documentation of cervical disorder was many years after service.  Additionally, the examiner indicates that the Veteran was involved in a motor vehicle accident post service discharge and injured his neck again but does not provide a clear opinion or rationale in support of current neck disorder being related to the post-surgery motor vehicle accident versus the July 1976 in service motor vehicle accident.  The Board finds that the mere passage of time without medical evidence of a disorder is not dispositive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disorder such that his claim for service connection could be proven without contemporaneous medical evidence").

Accordingly, the March 2013 VA opinion is inadequate.  Specifically, the examiner did not give an adequate opinion with rationale for his conclusion that current neck disorder is the result of the post-service motor vehicle injury and not the in-service injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that most of the probative value of a medical opinion comes from its reasoning).  In addition, the March 2013 VA examiner referenced the lack of evidence or documentation in the service treatment records as a basis for his opinion, which is improper.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n.1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Consequently, the opinion of record is inadequate and a new opinion is required. 

Concerning the Veteran's back disability, in March 2010, the Veteran was afforded a VA back examination to determine whether any back disability was related to his in service complaints, as noted in the service treatment records or a result of a gunshot wound in the right scapula, which occurred in service.  Following examination and review of the claims file, the VA examiner opined that current back condition is less likely as not caused by or a result of a gunshot wound in the right scapula during service.  The examiner's rationale was:

[The] Veteran's gunshot wound is approximately 3 inches right of midline and seems to have deflected off his right scapula and exited near the . . . acromion.  The scar is well healed.  There is no rationale to link a scapular injury with lumbar myofascial pain at this time.  [The Veteran] has significant tenderness and painful mobility in the lower back but a logical connection cannot be made to his inservice injury.

The March 2010 examination report does not offer an opinion as to whether or not the Veteran's current back disability of lumbar myofascial pain is related to the July 1976 motor vehicle accident in service where he sustained generalized tenderness of the low back.  Consequently, on remand, an addendum medical opinion or new examination must be obtained.

Accordingly, the claims for entitlement to service connection for a neck disability to include cervical sprain and cervical spondylosis and lumbar myofascial strain are REMANDED for the following actions:

1.  Obtain an opinion from an appropriate specialist as to the nature and etiology of any current cervical disability to include cervical spondylosis and any current lumbar spine disability to include lumbar myofascial strain and pain.

The specialist must review the Veteran's claims file to become familiar with the relevant medical history. 

The specialist should offer an opinion on the following:

(a) Whether it is as least as likely as not (50 percent probability or greater) that any current cervical disability to include cervical spondylosis, and any current lumbar spine disability to include lumbar myofascial strain and pain are related to an event or injury in service to include the July 1976 treatment for neck and low back problems related to a motor vehicle injury suffered by the Veteran during active service.

A comprehensive rationale should accompany any opinion provided.

The specialist is advised that the Veteran is competent to report the nature of the injury and the symptoms that he suffered as a result, and that the absence of contemporaneous medical evidence in the service treatment records should not be a basis for discounting the Veteran's reports. 

2.  After the above development has been completed, readjudicate the claims for service connection for a neck disability to include cervical sprain and cervical spondylosis and any current lumbar spine disability to include lumbar myofascial strain and pain.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


